Case 3:20-cv-00516-VAB Document 179-5 Filed 05/07/21 Page 1 of 8




 EXHIBIT E
            Case Case
                 3:20-cv-00516-VAB
                       20-10940-LSS Document
                                     Doc 532 179-5
                                              Filed 11/17/20
                                                     Filed 05/07/21
                                                               Page Page
                                                                    1 of 2 2 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------x
                                                                : Chapter 11
In re:                                                          :
                                                                : Case No. 20-10940 (LSS)
ALPHA ENTERTAINMENT LLC,                                        :
                                                                :
                            1
                  Debtor.                                       : Ref. Docket No. 484
                                                                :
----------------------------------------------------------------x

        ORDER, PURSUANT TO SECTIONS 105(a) OF THE BANKRUPTCY CODE AND
       BANKRUPTCY RULE 9019, APPROVING SETTLEMENT AND STIPULATION BY
       AND BETWEEN THE DEBTOR, THE OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS OF ALPHA ENTERTAINMENT LLC AND VINCENT K. MCMAHON

            Upon the motion (the “Motion”),2 filed by the above-captioned debtor and debtor in

   possession (the “Debtor”), for entry of an order approving the settlement and Stipulation by and

   between the Debtor, the Official Committee of Unsecured Creditors of Alpha Entertainment

   LLC (the “Committee”) and Vincent K. McMahon; and this Court having found that it has

   jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended

   Standing Order of Reference from the United States District Court for the District of Delaware

   dated as of February 29, 2012; and this Court having found that venue of this case and the

   Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

   found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having

   found that it may enter a final order consistent with Article III of the United States Constitution;

   and this Court having found that notice of the Motion has been given as set forth in the Motion

   and that such notice is adequate and no other or further notice need be given; and this Court


   1
    The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is 600
   Steamboat Road, Suite 105, Greenwich, CT 06830.
   2
      Capitalized terms used in this Order but not otherwise defined herein shall have the meanings ascribed to such
   terms in the Motion.
         Case Case
              3:20-cv-00516-VAB
                    20-10940-LSS Document
                                  Doc 532 179-5
                                           Filed 11/17/20
                                                  Filed 05/07/21
                                                            Page Page
                                                                 2 of 2 3 of 8




having found that the relief sought in the Motion is in the best interests of the Debtor, its estate,

creditors, and all other parties in interest; and this Court having found that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein and the Stipulation attached hereto

as Exhibit 1 is approved in its entirety, pursuant to sections 105(a) of the Bankruptcy Code and

Bankruptcy Rule 9019.

         2.    The Debtor is authorized to enter into the Stipulation, and to take any and all

actions necessary and appropriate to consummate the Stipulation, including, without limitation,

executing and delivering any documents, agreements or instruments as may be necessary or

appropriate to implement the Stipulation.

         3.    This Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the Motion, the Stipulation or the implementation of this

Order.




                                                     LAURIE SELBER SILVERSTEIN
      Dated: November 17th, 2020                     UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
                                                 2
CaseCase
     3:20-cv-00516-VAB
         20-10940-LSS Document
                       Doc 532-1 179-5
                                   Filed Filed
                                         11/17/20
                                               05/07/21
                                                    PagePage
                                                         1 of 54 of 8




                             EXHIBIT 1

                             Stipulation
                  CaseCase
                       3:20-cv-00516-VAB
                           20-10940-LSS Document
                                         Doc 532-1 179-5
                                                     Filed Filed
                                                           11/17/20
                                                                 05/07/21
                                                                      PagePage
                                                                           2 of 55 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

         In re:                                                ) Case No. 20-10940-LSS
                                                               )
         ALPHA ENTERTAINMENT LLC,                              ) Chapter 11
                                                               )
             Debtor.                                           )
                                                               )

                     STIPULATION REGARDING ASSIGNMENT OF ESTATE CLAIMS

                  WHEREAS: Oliver Luck (“Luck”) has commenced a cause of action against Vincent K.

         McMahon (“McMahon”) in the United States District Court for the District of Connecticut, Case

         No. 3:20-cv-00516 (VAB) (the “Connecticut Action”), in which Luck asserts claims under an

         alleged guarantee against McMahon related to Luck’s now-terminated employment agreement

         with Alpha Entertainment LLC (the “Debtor”);

                  WHEREAS: Pursuant to the Agreed Order Granting Oliver Luck’s Motion for Relief

         from Stay to Join Alpha Entertainment LLC in Connecticut Proceeding, entered by this court (the

         Bankruptcy Court”) on August 7, 2020 (Dkt. No. 355) (the “Agreed Order”), upon the Lift Stay

         Effective Date (as defined in the Agreed Order), the automatic stay will be lifted to permit Luck

         to join the Debtor as a nominal defendant in the Connecticut Action;

                  WHEREAS: McMahon has asserted in the Connecticut Action as one of his defenses that

         Luck breached his contractual obligations to the Debtor and that this breach damaged the Debtor;

                  WHEREAS: McMahon, the Debtor, and the Official Committee of Unsecured Creditors

         appointed in this case (the “Creditors’ Committee”) have conferred regarding the Connecticut

         Action and the Debtor’s potential counter-claims against Luck under his former employment

         agreement; and



27248311.1
                 CaseCase
                      3:20-cv-00516-VAB
                          20-10940-LSS Document
                                        Doc 532-1 179-5
                                                    Filed Filed
                                                          11/17/20
                                                                05/07/21
                                                                     PagePage
                                                                          3 of 56 of 8




                WHEREAS: McMahon, the Debtor, and the Creditors’ Committee have agreed there is

         an alignment of the interests of McMahon and the Debtor with respect to the Connecticut Action.

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND, UPON APPROVAL OF

         THE BANKRUPTCY COURT, ORDERED AS FOLLOWS:

                1.      Upon the entry of an order by the Bankruptcy Court approving this Stipulation on

         the docket (the “Effective Date”), and subject to the terms hereof, the Debtor hereby assigns all of

         its claims against Luck arising from or related to the Connecticut Action to McMahon

         (collectively, the “Estate Claims”); provided, however, that Estate Claims shall not include

         recovery actions under sections 105(a), 502(d), 510, 542 through 551 and 553 of title 11 of the

         United States Code.

                2.      McMahon agrees to assert the Estate Claims on behalf of, and in the name of, Alpha

         Entertainment LLC as counter-claims against Luck in the Connecticut Action and to undertake the

         defense of the claims of Luck against the Estate in the Connecticut Action at McMahon’s sole cost

         and expense.

                3.      To the extent McMahon recovers on the Estate Claims on behalf of Alpha

         Entertainment LLC, the Debtor (or its successor) will be entitled to 67% of such collected

         recovery. McMahon and the Debtor agree that any such recovery will not be reduced by

         McMahon’s litigation costs associated therewith, or by McMahon’s litigation costs associated with

         defending the Debtor against claims asserted by Luck against the Estate.

                4.      McMahon shall have the sole authority to compromise the Estate Claims without

         further notice to, or Order of, the Bankruptcy Court. In the event that McMahon obtains a defense

         verdict on the claims asserted against him personally by Luck in the Connecticut Action, he agrees




27248311.1

                                                          2
                   CaseCase
                        3:20-cv-00516-VAB
                            20-10940-LSS Document
                                          Doc 532-1 179-5
                                                      Filed Filed
                                                            11/17/20
                                                                  05/07/21
                                                                       PagePage
                                                                            4 of 57 of 8




         not to pursue or to make any subrogation claim against the Estate for legal fees and/or costs

         associated with defending such claims in the Connecticut Action.

                  5.     As part of the assignment of the Estate Claims, McMahon shall have control over

         the attorney-client privilege of the Debtor, but solely with respect to the defense of Luck’s claims

         and the prosecution of the Estate Claims in the Connecticut Action.

                  6.     This Stipulation may be executed in counterparts (and may be executed by

         electronic signature), any of which may be transmitted by email, and each of which shall be

         deemed an original, and all of which together shall constitute one and the same instrument.



         Dated: October 27, 2020


             COUNSEL TO THE DEBTOR                            COUNSEL TO THE CREDITORS’
                                                              COMMITTEE

             YOUNG CONAWAY STARGATT &                         GREENBERG TRAURIG, LLP
             TAYLOR, LLP


             /s/ Matthew B. Lunn                              /s/ Dennis A. Meloro
             Michael R. Nestor (No. 3526)                     Dennis A. Meloro (No. 4435)
                                                              1007 North Orange Street, Suite 1200
             Matthew B. Lunn (No. 4119)
                                                              Wilmington, Delaware 19801
             Kenneth J. Enos (No. 4544)                       Telephone: (302) 661-7395
             Shane M. Reil (No. 6195)                         Facsimile: (302) 661-7165
             Matthew P. Milana (No. 6681)                     Email: melorod@gtlaw.com
             1000 N. King Street
             Rodney Square
             Wilmington, Delaware 19801                       Howard J. Steinberg
                                                              1840 Century Park East, Suite 1900
             Telephone: (302) 571-6600
                                                              Los Angeles, California 90067
             Facsimile: (302) 571-1253                        Telephone: (310) 586-7700
             Email: mlunn@ycst.com                            Facsimile: (310) 586-7800
                                                              Email: steinberg@gtlaw.com




27248311.1

                                                          3
                     CaseCase
                          3:20-cv-00516-VAB
                              20-10940-LSS Document
                                            Doc 532-1 179-5
                                                        Filed Filed
                                                              11/17/20
                                                                    05/07/21
                                                                         PagePage
                                                                              5 of 58 of 8




             COUNSEL TO MCMAHON

             CONNOLLY GALLAGHER LLP


             /s/ Jeffrey C. Wisler
             Jeffrey C. Wisler (No. 2795)
             Kelly M. Conlan (No. 4786)
             1201 North Market Street, 20th Floor
             Wilmington, DE 19801
             Telephone: (302) 757-7300
             Email: jwisler@connollygallagher.com
                      kconlan@connollygallagher.com

             -and-

             John A. Bicks
             Jerry S. McDevitt
             James A. Wright III
             K&L Gates
             599 Lexington Avenue
             New York, NY 10022-6030
             Telephone: (212) 536-3900
             Email: john.bicks@klgates.com
                     jerry.mcdevitt@klgates.com
                     james.wright@klgates.com




27248311.1

                                                      4
